[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               January 7, 2009
                              No. 07-15213
                                                            THOMAS K. KAHN
                        ________________________                  CLERK

                           BIA No. A97-928-921

EDUARDO JOSE LUBO,


                                                                    Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (January 7, 2009)


Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Eduardo Jose Lubo appeals from the Board of Immigration Appeals’s (“BIA”)
affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum and

withholding of removal. After thorough review, we conclude that the record does not

compel a finding that Lubo suffered past persecution or has a well-founded fear of

future persecution.1 Accordingly, we deny Lubo’s petition in its entirety.

                                               I.

       Lubo, a native and citizen of Venezuela, arrived in the United States in 2003.

He is a professional engineer. On July 9, 2004, the Department of Homeland Security

issued a Notice to Appear, charging that Lubo was removable. Lubo filed an

application for asylum, withholding of removal, and Convention Against Torture

relief, on the ground that he had been, and would be persecuted on account of his

political opinion.

       In his filings and during testimony at his hearing before the IJ, Lubo claimed

the following. Both Lubo and his father were active in the Democratic Action Party,

which opposes Hugo Chavez and his “Bolivarian Circles” group (a “brigade” of

people that Chavez’s government pays to intimidate opponents). Lubo would help

organize rallies and marches and, most importantly, would speak against Chavez in


       1
          Although petitioner made passing reference to a claim arising under Article 3 of the
Convention Against Torture, he has offered no argument on the issue and has, therefore, waived
any challenge to this claim. See Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005) (explaining that “[w]hen an appellant fails to offer argument on an issue, that
issue is abandoned”).

                                               2
public and at the state-run civil construction company where Lubo worked.

      The alleged persecution began with threatening telephone calls in 1998 that

continued until Lubo left Venezuela in 2003. The frequency of these phone calls

varied with the schedule of political events, but at times Lubo received daily threats

of severe bodily injury or death. Lubo’s father also received such telephone calls.

As a result of the threats, Lubo changed his mobile telephone number, but his new

number was discovered and the threats resumed. Lubo speculated at his hearing that

at least some of the threats were coming from members of the Bolivarian Circles who

worked for his employer because he had provided his changed mobile telephone

number only to his employer.

      In addition, Lubo was subjected to physical violence on two occasions. On

July 7, 2002, Lubo was at work and supervising his subordinates who were working

on pipes beneath the street. Three men approached him; one was armed with a knife.

That armed attacker asked Lubo why he was “speaking bad about the government.”

Lubo replied that it was “his right” and the man threw the knife to the ground and

began punching Lubo. Lubo’s co-workers then pulled the attacker off of him and the

three men fled. Lubo testified that he received some bruises and his grandmother,

who is a nurse, took care of him. He did not require hospitalization. Lubo submitted

a police report filed after the beating.

                                           3
      In response to this attack, Lubo moved from his apartment to a home five miles

away in a guarded, gated community. During a nationwide strike against the

government on December 9, 2002, three men “wearing hoods” and carrying a gun “of

high caliber” broke into Lubo’s home, bound and gagged Lubo and his wife, and beat

them both. In particular, the attackers kicked and hit Lubo, leaving him with “mostly

bruises” and a “red thing” on his face. Before fleeing, the attackers disconnected

Lubo’s telephone line, stole the battery from his mobile telephone, and went through

his documents. They also left Lubo and his wife bound and gagged on the floor when

they exited. Lubo and his wife were freed approximately an hour later when Lubo’s

father arrived at the home to celebrate Lubo’s birthday, which was coincidentally that

day. Lubo submitted a police report filed after the attack.

      After approximately two months, Lubo left Venezuela for the United States.

His wife did not accompany him and they are now divorced. Lubo’s sixty-five year

old father remains in Venezuela and continues to oppose Chavez. At one point, he

even ran for mayor. Members of the Bolivarian Circles continue to threaten Lubo’s

father for his opposition activity and he was allegedly beaten in 2005. Lubo’s father

has told Lubo not to return to Venezuela.

      Lubo was admitted to the United States on February 15, 2003 with a non-

immigrant visa. On July 9, 2004, the Department of Homeland Security issued a

                                          4
Notice to Appear, charging that Lubo was removable because he violated the

conditions of his non-immigrant visa.          Lubo filed an application for asylum,

withholding of removal, and Convention Against Torture relief on the ground that he

had been, and would be, persecuted as a result of his political opinions in Venezuela.

      Following the hearing, the IJ denied asylum, withholding of removal, and

Convention Against Torture relief. The IJ stated that, while Lubo’s testimony was

credible, for the most part, he failed to present sufficient evidence to establish either

past persecution or a well-founded fear of future persecution. Specifically, the IJ

based her decision on the fact that while there were many threats, there were only two

that culminated in physical altercations and neither one of them resulted in serious

injuries or involved the use of weapons. The IJ also found that the petitioner’s well-

founded fear claim was undermined by the fact that his father remained in Venezuela

without incident, even though he remained active in Democratic Party activities.

Finally, the IJ concluded that since the petitioner had failed to establish the lower

burden of proof required for asylum, the petitioner did not establish that it was more

likely than not that he would be persecuted and had failed to meet his burden of

establishing eligibility for withholding of removal and Convention Against Torture

protection.

      Upon appeal of the IJ’s decision, the BIA affirmed. It found that Lubo had not

                                           5
established that he had been the victim of past persecution. The BIA agreed with the

IJ’s classification of the first beating as an “office scuffle between coworkers,” noted

that Lubo suffered only bruises, and thought it was important that one of Lubo’s

subordinates was able to pull the attacker off of Lubo. Moreover, the BIA did not

think the second beating amounted to the level of past persecution because Lubo only

had some bruises and a “red thing” on his face. The BIA also found that Lubo did not

have a well-founded fear of persecution. Lastly, the BIA reasoned that because Lubo

could not satisfy his burden for asylum, he also failed to satisfy his higher burden for

withholding of removal and CAT relief.

        Lubo now petitions this Court for review. His briefs argued only that the BIA

erred in denying his petition for asylum and withholding of removal.

                                           II.

        We “review[] only the decision of the BIA, except to the extent that it expressly

adopts the IJ’s opinion.” Meija v. United States Att’y Gen., 498 F.3d 1253, 1256

(11th Cir. 2007) (internal citations omitted). We review legal determinations de

novo.    Id.   Factual determinations are reviewed under the highly deferential

substantial evidence standard, meaning that we must affirm the BIA’s decision if it

is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. The record must be viewed in the light most favorable

                                            6
to the BIA’s decision and we must draw all reasonable inferences in favor of that

decision.   Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001).

Accordingly, we can reverse the BIA’s factual findings only if we find that the record

compels us to do so. Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1287

(11th Cir. 2003).

A.    Asylum

      To be eligible for asylum, a petitioner must prove that he is a “refugee” within

the meaning of the Immigration and Nationality Act (“INA”).                   8 U.S.C. §

1158(b)(1)(A); see generally Sanchez Jiminez v. United States Att’y Gen., 492 F.3d

1223, 1231-32 (11th Cir. 2007). A “refugee” is defined, in relevant part, as:

             any person who is outside any country of such person’s
             nationality . . . and who is unable or unwilling to return to,
             and is unable or unwilling to avail himself or herself of the
             protection of, that country because of persecution or a well-
             founded fear of persecution on account of race, religion,
             nationality, membership in a particular social group, or
             political opinion[.]

8 U.S.C. § 1101(a)(42)(A).

      To establish asylum eligibility, the petitioner bears the burden of proof of

demonstrating with “credible, direct, and specific evidence in the record” that: (1) he

suffered past persecution on account of “race, religion, nationality, membership in a

particular social group, or political opinion”; or (2) he has a “well-founded fear” that

                                           7
one of these listed factors will cause future persecution. Forgue v. United States

Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (quoting 8 U.S.C. § 1101(a)(42));

8 C.F.R. § 208.13(b). Lubo challenges the BIA’s determination that he was unable

to demonstrate either.

      1.     Past Persecution

      To establish asylum based on past persecution, the petitioner must prove (1)

that he was persecuted, and, (2) that the persecution was on account of a protected

ground. 8 C.F.R. § 208.13(b)(1); Sanchez Jiminez, 492 F.3d at 1232. “[I]t is by now

well-established in our case law that an applicant can establish eligibility for asylum

as long as he can show that the persecution is, ‘at least in part, motivated by a

protected ground.’” Sanchez Jiminez, 492 F.3d at 1232 (internal citations omitted).

      This Court has never explicitly defined the term “persecution” nor is it defined

in the INA or the applicable federal regulations. However, this Court has established

a high standard for determining when persecution occurs, stating that “persecution

is an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (internal quotation marks and alteration

omitted); see also Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000) (“Not all

exceptional treatment is persecution.”). In determining whether a petitioner has been

                                          8
subjected to past persecution, we must look to the cumulative effect of all of the

alleged persecutory incidents. Ruiz v. Gonzalez, 479 F.3d 762, 764-66 (11th Cir.

2007). Although there is no rigid requirement of physical injury for a finding of

persecution, Sanchez Jiminez, 492 F.3d at 1233, the BIA may still consider the degree

of severity of the physical harm that is suffered by a petitioner in determining whether

such incidence of violence establishes, or helps to establish, past persecution,

Djonda v. United States Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008).

      Utilizing these standards, we recently concluded that a petitioner did not suffer

past persecution when he was subjected to a single “minor beating” resulting in only

“scratches and bruises,” a thirty-six hour detention, and a threat of arrest. Id.

Additionally, we have found that past persecution did not occur where the petitioner

received a written death threat and threatening telephone calls during a one month

period, Silva v. United States Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006), or

where the petitioner was placed under surveillance, subjected to limited employment

opportunities, had his home occasionally searched, and was detained for five days but

was not harmed, Zheng v. United States Att’y Gen., 451 F.3d 1287, 1290-91 (11th

Cir. 2006).

      The cases where this Circuit has found past persecution are extreme. Thus, for

example, we found past persecution where the petitioner, as a result of her political

                                           9
activities, received numerous death threats; was assaulted, dragged out of her car by

her hair, and struck; was traumatized by the torture and murder of her family

groundskeeper who refused to reveal her location; and was kidnaped and beaten with

guns after witnessing the murder of another person. De Santamaria v. United States

Att’y Gen., 525 F.3d 999, 1009 (11th Cir. 2008).            Similarly, we found past

persecution where, due to their political activity, the petitioners received threatening

telephone calls; had unloaded guns pointed and fired at them by masked men who

told them they would be killed if they continued their political speech; had their car

vandalized, including having the tires slashed and the brakes cut; and one of the

petitioners, who was the son of the other, was beaten until he was nearly unconscious.

Delgado v. United States Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007). We also

found past persecution in a case involving “threats and attempted attacks over an 18

month period, which culminated when [the petitioner was] stopped on a roadway by

three armed members of the FARC, who threatened [him] at gunpoint, threw him to

the ground, and smashed him in the face with the butt of a rifle, breaking his nose.”

Meija, 498 F.3d at 1257-58.

      Lubo was subjected to the following conduct as a result of his political activity.

First, he received threatening telephone calls intermittently, dependent on his level

of political involvement, from 1998 through March 2002, when such telephone calls

                                          10
occurred almost daily. These telephone calls continued after Lubo changed his

mobile telephone number. Second, while supervising his subordinates at a job site,

three men, one of whom was armed with a knife, approached Lubo while he was at

work, inquired about his political activities, and began punching him. Lubo’s co-

workers were able to end the altercation, during which Lubo suffered only bruises.

Finally, three “hooded” men, one of whom carried a gun of “high caliber,” broke into

Lubo’s home, bound both Lubo and his wife at their hands and feet, placed silver

adhesive tape over their mouths, locked them in a room while they searched the home

for documents, kicked Lubo and hit him with their hands, told Lubo that his political

opinions required that he be “taken out of circulation” and “out of the way.” They

also cut the telephone line to the home, stole the battery from Lubo’s mobile

telephone, and left Lubo and his wife bound when they fled the scene. As a result of

this incident, Lubo suffered bruises and a “red thing” on his face; he did not seek

medical attention. He did not specify any injuries in the police report he filed in his

asylum application.

      This record does not compel the conclusion that Lubo suffered past

persecution. While the harassment and attacks Lubo endured were odious, they

simply do not rise to the level of those that occurred in De Santamaria, Delgado, and

Meija. His injuries were minor (“mostly bruises”); he was not struck with a weapon;

                                          11
he was not kidnaped; he was not the subject of any other known attempted attacks;

and no one close to him was the subject of a serious beating, much less murder, as a

result of his political activities. Indeed, Lubo’s experience -- which involved

threatening telephone calls, minor bruises, and a brief “detention” in his home -- is

more akin to that in Djonda, where we determined that physical violence resulting in

only scratches and bruises, a thirty-six hour detention, and a threat of arrest did not

constitute past persecution. 514 F.3d at 1174.

      2.     Future Persecution

      Because Lubo did not demonstrate he suffered past persecution, he is not

entitled to the rebuttable presumption that he has a well-founded fear of future

persecution. 8 C.F.R. § 208.13(b)(1); Sanchez Jiminez, 492 F.3d at 1232. Instead,

Lubo must demonstrate a causal connection between his political opinion and his

feared persecution by “ present[ing] specific, detailed facts showing a good reason

to fear that he . . . will be singled out for persecution on account of such an opinion.”

Al Najjar, 257 F.3d at 1287 (internal quotation marks and citations omitted). This

requires that he demonstrate that his fear of future persecution is “subjectively

genuine and objectively reasonable,” id. at 1289, and that “the persecution cannot be

avoided by relocating within the subject country,” Sepulveda, 401 F.3d at 1231.

      Again, the record does not compel a finding that Lubo has a well-founded fear

                                           12
of future persecution. He did not provide specific, detailed facts showing that he had

good reason to fear that members of the Bolivarian Circles would pursue and attack

him if he returned to Venezuela after a five year absence. Although Lubo argued that

the Bolivarian Circles maintained a list with the names of approximately 3.5 million

opponents of Chavez on the Internet, Lubo did not demonstrate that assailants

targeted people on the list or that they would have a reason to target him specifically.

Also, the fact that Lubo’s father remains politically active in Venezuela and has been

physically harmed only once in 2005 during an attack that Lubo could not establish

was related to political activity, and the fact that Lubo’s sister lives in Venezuela

without incident suggest that Lubo’s fear of future persecution is not reasonable.

See Ruiz v. United States Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (holding

that record did not compel finding of asylum on grounds of a future fear of

persecution, in part, because the petitioner’s child and parents remained in Columbia

unharmed).

B.    Withholding of Removal

      Since we are constrained to conclude that Lubo has failed to meet the lower

burden of proof required for asylum, we also find that he has failed to satisfy the clear

probability standard required to establish eligibility for withholding of removal. INS

v. Stevic, 467 U.S. 407, 429-30 (1984); Djonda, 514 F.3d at 1177.

                                           13
Accordingly, Lubo’s petition for review is DENIED.



      DENIED.




                                14